United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
El Reno, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1952
Issued: April 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 14, 2019 appellant filed a timely appeal from a December 26, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated June 18, 2018, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.
FACTUAL HISTORY
On April 25, 2018 appellant then a 57-year-old rural carrier associate, filed a left-upper
extremity injury claim (Form CA-1) alleging that he sustained an injury while in the performance
1

5 U.S.C. § 8101 et seq.

of duty on March 31, 2018 when he was assigned to a route using his personal vehicle, which
required left-handed driving for the entire shift. 2 He stopped working on April 3, 2018.
In a narrative statement dated April 26, 2018, appellant explained that he previously injured
the left radius of his wrist in a slip and fall injury at work on November 20, 2017. He indicated
that he underwent surgery, which included the placement of metal plates and 13 screws in his
radius and wrist, to repair multiple breaks and a dislocated ulna. Appellant noted that he returned
to full-duty work on approximately March 8, 2018. He indicated that on March 31, 2018 he was
assigned a route that required using his personal vehicle and left-handed driving throughout his
entire work shift. At approximately mid-day appellant felt something pop in his arm. Appellant
subsequently went to the physician and upon examination was advised that the bone in his injured
arm was still flexible and the metal plate flexed and bent until it failed.
OWCP received an undated witness statement from appellant’s supervisor, Postmaster
K.K., who indicated that appellant had not mentioned that his wrist was hurting on April 3, 2018.
K.K. indicated that appellant notified him on April 5, 2018 that his arm was hurting and he went
to the emergency room on April 6, 2018 where he discovered that a metal plate in his arm had
been broken.
In a May 14, 2018 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the type of additional medical evidence needed to establish his claim for
a traumatic injury. OWCP afforded appellant 30 days to respond.
In a letter dated May 9, 2018, the employing establishment controverted appellant’s claim
alleging that he did not have a new injury and that his condition was a continuation of a prior injury
to his wrist. It also noted that he had not submitted any medical evidence supporting causal
relationship.
A May 31, 2018 witness statement from a coworker, R.M., indicated that on May 28, 2018
at approximately 9:30 a.m. he had observed appellant performing yardwork, but he had not been
able to photograph his observation.
In support of his claim, appellant submitted two duty status reports (Form CA-17) dated
May 9 and June 6, 2018, physical therapy notes, and state workers’ compensation form reports
including one signed by Dr. Zak Knutson, a Board-certified orthopedic surgeon, dated
May 9, 2018.
By decision dated June 18, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish a valid medical diagnosis from a qualified
physician in connection with his March 31, 2018 employment injury. It concluded, therefore, that
he had failed to establish the medical component of fact of injury.

2

Appellant has a previously accepted claim for a November 20, 2017 employment injury, assigned OWCP File
No. xxxxx847, which has been accepted for the conditions of left wrist contusion and left-sided fracture of the lower
end of the radius initial encounter closed fracture.

2

Appellant timely requested an oral hearing before a representative of OWCP’s Branch of
Hearings and Review on July 16, 2018.
Appellant further submitted physical therapy notes and medical reports in support of his
claim including a Form CA-17 report dated August 15, 2018 and a narrative report dated
November 28, 2017 from Dr. Knutson.
In an October 12, 2018 notice, OWCP’s hearing representative notified appellant that a
telephonic hearing was scheduled for December 14, 2018 at 10:00 a.m. Eastern Standard
Time (EST). The notice included a toll free number to call and passcode to participate in the
telephonic hearing. OWCP instructed appellant to “call the toll free number listed below and when
prompted, enter the pass code also listed below.” It mailed the notice to his last known address of
record. Appellant did not make an appearance and no request for postponement of the hearing was
made.
By decision dated December 26, 2018, OWCP’s hearing representative found that
appellant had failed to appear at the oral hearing and had abandoned his request. The hearing
representative indicated that appellant received a 30-day advance notice of the hearing scheduled
for December 14, 2018 and found that there was no evidence that he had contacted OWCP either
prior to or subsequent to the scheduled hearing to request a postponement or explain his failure to
appear.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final adverse
decision by OWCP is entitled to receive a hearing upon writing to the address specified in the
decision within 30 days of the date of the decision for which a hearing is sought. 3 Unless otherwise
directed in writing by the claims examiner, an OWCP hearing representative will mail a notice of
the time and place of the hearing to the claimant and any representative at least 30 days before the
scheduled date.4 OWCP has the burden of proving that it mailed notice of the scheduled hearing
to a claimant.5 Section 10.622(f) of OWCP regulations provide that a claimant who fails to appear
at a scheduled hearing may request in writing within 10 days after the date set for the hearing that
another hearing be scheduled. 6 Where good cause for failure to appear is shown, another hearing
will be scheduled and conducted by teleconference. The failure of the claimant to request another
hearing within 10 days, or the failure of the claimant to appear at the second scheduled hearing
without good cause shown, shall constitute abandonment of the request for a hearing. Where good
cause is shown for failure to appear at the second scheduled hearing, review of the matter will
proceed as a review of the written record. 7 Where it has been determined that a claimant has
3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

A.R., Docket No. 19-1691 (issued February 24, 2020).

6

20 C.F.R. § 10.622(f).

7

Id.

3

abandoned his or her right to a hearing, OWCP will issue a formal decision finding that the
claimant abandoned the request for a hearing. 8
ANALYSIS
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.
The record establishes that, on October 12, 2018 in response to appellant’s timely request
for an oral hearing, a representative of OWCP’s Branch of Hearings and Review properly mailed
a notice of the scheduled telephonic hearing to be held on December 14, 2018 at 10:00 a.m. EST.
The hearing notice was mailed to appellant’s last known address of record and provided
instructions on how to participate. Appellant failed to call in for the scheduled hearing using the
provided telephone number. He did not request a postponement or provide an explanation to
OWCP for his failure to attend the hearing within 10 days of the scheduled hearing. The Board
thus finds that OWCP properly determined that appellant abandoned his request for a telephonic
hearing.9
On appeal appellant asserts that he was unable to appear for the December 14, 2018 hearing
because he serves as the caregiver for his mother, who suffers from Alzheimer’s-like dementia,
and circumstances separated him from the materials needed to call and appear at the scheduled
hearing. However, there is no evidence of record that he requested a postponement or provided
this explanation to OWCP within 10 days of the scheduled hearing. 10 The Board, therefore, finds
that appellant abandoned his request for an oral hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant abandoned his request for
an oral hearing before an OWCP hearing representative.11

8

A.J., Docket No. 18-0830 (issued January 10, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.6(g) (October 2011).
9

Id.

10

See R.S., Docket No. 19-1484 (issued January 13, 2020) (where the Board found that appellant had abandoned
his request for a May 21, 2019 oral hearing after his mother had been hospitalized on May 9, 2019, because there was
no evidence that he had provided this information to OWCP within 10 days of the scheduled hearing).
11
Upon return of the case file OWCP should consider administratively combining the present claim with appellant’s
accepted left-upper extremity claim in OWCP File No. xxxxxx847.

4

ORDER
IT IS HEREBY ORDERED THAT the December 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

